     Case: 18-60325    Document: 00514703496 Page: 1 Date Filed: 10/30/2018
     Case: 4:17-cv-00095-DMB-JMV Doc #: 34 Filed: 10/30/18 1 of 1 PageID #: 197




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                              ___________________

                                 No. 18-60325
                              ___________________

MARK LABOUVE,

             Plaintiff - Appellant

v.

METSO MINERALS INDUSTRIES, INCORPORATED, also known as Metso
Minerals Frozen Pension Plan; JOHN DOES 1, 2 AND 3,

             Defendants - Appellees

CLERK'S OFFICE:
       Under FED. R. APP. P. 42(b), the appeal is dismissed as of October 30,
2018, pursuant to appellant's motion.


                                      LYLE W. CAYCE
                                      Clerk of the United States Court
                                      of Appeals for the Fifth Circuit



                                      By: _________________________
                                      Rebecca L. Leto, Deputy Clerk

                          ENTERED AT THE DIRECTION OF THE COURT
